Exhibit 10.5

Execution Version

GOLDMAN SACHS CAPITAL MARKETS, L.P.

85 Broad Street

New York, NY 10004

X-Rite, Incorporated

4300 44th Street S.E.

Grand Rapids, MI 49512

Gentlemen:

Reference is hereby made to (a) that certain ISDA Master Agreement, dated as of
August 15, 2006 (as amended, supplemented or modified, and together with all
schedules, annexes and exhibits thereto, and all confirmations exchanged
pursuant to Transactions entered into in connection therewith, the “ISDA Master
Agreement”) between Goldman Sachs Capital Markets, L.P. (“Goldman”) and X-Rite,
Incorporated (the “Company”); (b) that certain letter, dated July 9, 2008 from
Goldman to the Company, pursuant to which Goldman notified the Company that the
sum of USD 12,081,000, together with interest and such other amounts as Goldman
may be entitled to claim from the Company in connection with the termination of
the ISDA Master Agreement, remains outstanding and unpaid by the Company
(including, without limitation, any interest, fees, costs and expenses accruing
through the First Amendment Effective Date (as defined below) the
“Obligations”); and (c) that certain Forbearance Agreement and Consent, Waiver
and Amendment No. 1 to First Lien Credit and Guaranty Agreement dated as of
August 20, 2008, with Fifth Third Bank (the “Administrative Agent”), and the
other parties party thereto, a true, complete and correct copy of which is
attached hereto as Exhibit A-1 (the “First Lien Forbearance Agreement and
Amendment”), pursuant to which the Company has agreed to pay the Obligations of
Goldman on the First Amendment Effective Date (as defined in the First Lien
Forbearance Agreement and Amendment). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the ISDA Master
Agreement.

On the First Amendment Effective Date, the Company shall pay to Goldman in
immediately available cash an amount equal to the Obligations by wire transfer
to an account designated by Goldman. The Company shall deliver to Goldman the
forecasts, reports and other information described in Section 1(e)(ii) of the
First Lien Forbearance Agreement and Amendment within 30 days after the end of
each monthly fiscal period of the Company ending after the Forbearance Effective
Date (as defined in the First Lien Forbearance Agreement and Amendment) until
the First Amendment Effective Date. Except with respect to the Company’s
obligation to pay the Obligations on the First Amendment Effective Date and to
provide the forecasts, reports and other information as set forth in this
paragraph, Goldman hereby agrees not to take any action to collect or otherwise
enforce its rights in respect of the Obligations and the Existing Hedge
Agreements (as defined in the First Lien Forbearance Agreement and Amendment) or
applicable law, including without limitation, the relevant Uniform Commercial
Code during the Forbearance Period (as defined in the First Lien Forbearance
Agreement and Amendment).



--------------------------------------------------------------------------------

Nothing in this Letter Agreement shall be deemed to constitute a waiver of any
default, Event of Default, Termination Event or similar event not specified
herein, and Goldman hereby reserves all other rights and remedies that it may
have under the ISDA Master Agreement, under any other agreement between Goldman
or any of its affiliates and the Company or any of its affiliates, or under
applicable law. In addition, any acceptance by Goldman or its affiliates of
performance from, or performance by Goldman or its affiliates to the Company
under the ISDA Master Agreement or any other agreement between Goldman or any of
its affiliates and the Company or any of its affiliates or otherwise (including,
without limitation the rollover of, or entry into, any transactions under, or
amendments, supplements or modifications to, any agreement or otherwise), or any
delay in exercising any remedies Goldman or any of its affiliates may have,
shall constitute a waiver or forbearance of any rights or remedies Goldman or
its affiliates may have. Except as otherwise expressly set forth herein, nothing
shall be deemed (i) to effect any amendment or other modification of the ISDA
Master Agreement or any other agreement, each of which shall remain in full
force and effect in accordance with their respective terms or (ii) establish a
custom or course of dealing between Goldman and the Company.

Notwithstanding anything contained herein to the contrary, without the
requirement of any notice to any Person, on the earliest to occur of (i) any
amendment, modification, waiver or breach of the First Lien Forbearance
Agreement and Amendment or the Credit Agreement (as defined in the First Lien
Forbearance Agreement and Amendment) with respect to the Company’s payment of
the Obligations other than at the time and in the manner set forth in the First
Lien Forbearance Agreement and Amendment, (ii) the Company’s failure to pay the
Obligations on the First Amendment Effective Date, (iii) the Forbearance
Termination Date, and (iv) January 1, 2009: (x) Goldman’s agreement to forbear
as set forth in the second paragraph of this Letter Agreement shall terminate
automatically and be of no further force or effect, and (y) subject to the terms
under the ISDA Master Agreement, any other agreement between Goldman or any of
its affiliates and the Company or any of its affiliates, or applicable law,
Goldman shall be free in its sole and absolute discretion without limitation to
proceed to enforce any or all of its rights and remedies set forth under this
Letter Agreement, the ISDA Master Agreement, any other agreement between Goldman
or any of its affiliates and the Company or any of its affiliates, or applicable
law. In furtherance of the foregoing, and notwithstanding the occurrence of the
Forbearance Effective Date (as defined in the First Lien Forbearance Agreement
and Amendment), the Company acknowledges, agrees and confirms that, subject only
to the forbearance provisions set forth in the second paragraph of this Letter
Agreement, all rights and remedies of Goldman under the ISDA Master Agreement,
any other agreement between Goldman or any of its affiliates and the Company or
any of its affiliates, or applicable law, with respect to the Company shall
continue to be available to Goldman from and after the date of this Letter
Agreement.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF

 

2



--------------------------------------------------------------------------------

COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS LETTER AGREEMENT, THE COMPANY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM
NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 12
OF THE ISDA MASTER AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(C) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE COMPANY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST THE COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.

This Letter Agreement may be executed in any number of separate counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. Any party hereto may execute and deliver a counterpart
of this Letter Agreement by delivering by facsimile transmission or electronic
mail in portable document format a signature page of this Letter Agreement
signed by such party, and such signature shall be treated in all respects as
having the same effect as an original signature. This Letter Agreement shall be
binding upon and inure to the benefit of each party hereto and their respective
successors and assigns. No person other than the parties hereto, their
respective successors and assigns shall have rights hereunder or be entitled to
rely on this Letter Agreement, and all third-party beneficiary rights are hereby
expressly disclaimed.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

GOLDMAN SACHS CAPITAL MARKETS, L.P.

By:  Goldman Sachs Capital Markets, L.L.C.,

         General Partner

By:   /s/ Donna Mansfield Name:   Donna Mansfield Its:   Vice President

ACKNOWLEDGED AND AGREED:

 

X-RITE, INCORPORATED By:   /s/ David Rawden Name:   David Rawden Its:   Chief
Financial Officer